This presentation and discussion may contain forward-looking statementsregarding the future performance of the Company, including representationsabout the Company's future financial performance, market conditions, thelong-term growth prospects of the Company and its markets, opportunitiesfor market share gains and acquisitions and performance of companies inAstec's markets. These forward-looking statements reflect management’sbeliefs and assumptions. They are not guarantees of performance and aretherefore subject to risks and uncertainties. The information in thispresentation is not an update or reaffirmation of previously disclosedinformation. Future events and actual results could differ materially fromthose expressed in or implied by the forward-looking statements.Factorsthat could cause future events or actual results to differ materially from theCompany’s expectations include uncertainty in the economy, rising oil andliquid asphalt prices, rising interest rates, changes in highway fundingavailability, the timing of large contracts, production capacity, changes insize and mix of backlog, seasonality and cyclicality in operating results,seasonality of sales volumes, demand for the Company's products,competitive activity and those other factors listed from time to time in theCompany’s reports filed with the SEC. Company Statistics as of 6-30-2009 •3,357 Employees •16 Companies •17 Manufacturing Plants Plus 14 Sales/ServiceFacilities •2.7 Million Sq. Ft. of Office and Manufacturing Space •50 States Served •144 Countries Shipped •180 Products Built •Maintain profitability and positive cash flow for2H09 and 2010. •Manage expenses in conjunction with marketconditions. •Develop new products to facilitate organicgrowth and utilize facilities. •Acquisitions - Consider Synergistic Bolt-onAcquisitions. •Prepare to return to growth as market conditionsimprove.
